             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:20-cv-00058-MR


BENSON MOORE,                   )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
KENNETH LASSITER, et al.,       )                   ORDER
                                )
              Defendants.       )
_______________________________ )

     THIS MATTER is before the Court on Defendants Brandon Barrier,

Norma Melton, and Mike Slagle’s Motion to Deem Waivers of Service of

Summons Timely Filed [Doc. 29].

     This civil rights action was filed by the incarcerated pro se Plaintiff

pursuant to 42 U.S.C. § 1983. The Complaint passed initial review on claims

against Defendants Slagle, Melton, Barrier, and Gladys Jean Campbell on

June 7, 2021, and the Clerk of Court commenced the procedure for waiving

service of process that same day. [See Docs. 19, 20].

     On August 13, 2021, seven days beyond the deadline for waiving

service, the North Carolina Department of Public Safety (“NCDPS”) filed the

instant Motion with an attached service waiver for Defendants Barrier,




       Case 1:20-cv-00058-MR Document 34 Filed 09/09/21 Page 1 of 3
Melton, and Slagle.1 [Doc. 29]. NCDPS states that the failure to obtain timely

service waivers for these Defendants was due to an administrative oversight

and excusable neglect over which Defendants Barrier, Melton, and Slagle

had no control. The Plaintiff has not filed a response to the Motion and the

time to do so has expired.

      A court may extend the time when an act may or must be done, for

good cause, on a motion made after the time has expired if the party failed

to act because of excusable neglect. Fed. R. Civ. P. 6(b)(1)(B). Excusable

neglect requires consideration of equitable factors such as “danger of

prejudice … the length of delay and its potential impact on the judicial

proceedings, the reason for the delay, including whether it was in the control

of the movant, and whether the movant acted in good faith.” Pioneer Inv.

Serv. Co. v. Brunswick Assoc., 507 U.S. 380, 395 (1993).

      The Defendants’ Motion will be granted for good cause shown.

Counsel has demonstrated that the failure to timely waive service was an

administrative oversight, and it is evident that denying the Motion would

unfairly prejudice Defendants Barrier, Melton, and Slagle. The Plaintiff has

failed to suggest that he would be prejudiced by the Court granting the



1The Court ordered the U.S. Marshals Service to attempt to locate and obtain service on
Defendant Campbell on August 26, 2021. [Doc. 31].
                                          2

         Case 1:20-cv-00058-MR Document 34 Filed 09/09/21 Page 2 of 3
Motion or that such would unduly delay these proceedings. Accordingly, the

Motion will be granted and Defendants Barrier, Melton, and Slagle’s waiver

of service will be accepted as timely filed.

      IT IS, THEREFORE, ORDERED that Defendants Barrier, Melton, and

Slagle Motion to Deem Waiver of Service of Summons Timely Filed [Doc.

14] is GRANTED.

      The Clerk is respectfully instructed to docket Exhibit A [Doc. 29-1] as

executed Waivers of the Service of Summons, using the Waiver of Service

Executed event, so that the Answer deadline for these Defendants will be

properly set to commence on the date of this Order.

      IT IS SO ORDERED.
                             Signed: September 9, 2021




                                           3

        Case 1:20-cv-00058-MR Document 34 Filed 09/09/21 Page 3 of 3
